DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-7, and 9-10 are pending and under examination.
Claims 3 and 8 have been canceled.

Response to Amendment
Based on the claim amendments received on 08/08/2022, new 112(b) rejections have been set forth.
Based on the amended claims and remarks, the previous prior art rejection based on Yano has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 24-27 recite “the operation control device resets the conveyance route of the specimen based on the abnormality, and when the specimen is positioned at the loading unit the transfer machine conveys the specimen including the abnormality in accordance with the reset conveyance route”.  It is unclear as to the structural correlation between the loading unit and the transfer machine such that when the specimen is positioned at the loading unit the transfer machine conveys the specimen in accordance with the reset conveyance route.  Claim 1 lines 11-12 have been amended to recite “a transfer machine that is connected to each of the plurality of analysis device and the conveyance lines”.  The claim does not correlate the loading unit as having a transfer machine and it is unclear how the transfer machine conveys the specimens when the specimen is positioned at the loading unit.  In applicants remarks filed on 08/08/2022, applicants direct the examiner to paragraphs [0040-0044] for support of the claim amendments.  In paragraph [0042] of the publication it states “before the specimen is accommodated in the storage unit 3, the specimen ID of the specimen is read by the information reader 40 of the loading unit 4 to check whether or not an abnormality is found.”.  Applicants then argue on page 9 of their remarks that the reset timing of the conveyance route in [the] case the additional item is present is different from the reset timing of the conveyance route in the case of reexamination caused by an abnormality in the result of the analysis.  In view of the amended claims and applicants remarks, the examiner believes applicants are intending for the operational control device to reset the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit and the conveyance line conveys the specimen according to the reset conveyance route and will interpret the claims accordingly. A similar rejection is also made for claim 6.
Claims 2 and 4-5 are rejected by their dependency from claim 1.
Claims 7 and 9-10 are rejected by their dependency from claim 6.

Claim 6 line 7 recites “an operation control unit”.  Claim 6 line 4 has been amended to also recite “an operation control unit”.  It is unclear if applicants are intended to define a second operation control unit in claim 6 line 7, or if applicants are intending to refer to the operation control unit previously defined in claim 6 line 4.  Perhaps applicants are intended to recite “the operation control unit”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2012/0179405; already of record – hereinafter “Yano”), in view of Mellars et al. (US 2015/0140668; already of record – hereinafter “Mellars”), in view of Yasuzawa et al. (WO 2014/034342A1; Pub. Date: Mar. 06, 2014; already of record - where US 2015/0192598; already of record - is used as the corresponding document – hereinafter “Yasuzawa”), and further in view of Luoma, II et al. (US 2002/0169518 – hereinafter “Luoma”).

Regarding claim 1, Yano discloses a specimen conveyance system (Yano; fig. 1, [0011-0012]) comprising: 
a loading unit where a specimen is loaded in a specimen container (Yano discloses a sample loading unit 14 that conveys samples to analysis units; fig. 1, #14, [0016].  The Examiner notes that samples require a container to be conveyed by a conveyance device); 
a conveyance line where the specimen is conveyed in both directions (Yano discloses conveyance line 16, 19, 20, 23, 24, and 27; [0030] that is configured to return a sample from an analyzing unit having insufficient supplies, or under maintenance, so that the sample may be transferred to another analyzing unit for analysis, [0016, 0022].  Therefore the conveyance line being configured to convey in both directions since sample are conveyed into and returned from the analysis units); 
a plurality of analysis devices that are connected to the conveyance line and analyze the specimen based on examination items of the specimen (Yano; fig. 1, #100, #200, #300, [0015]); 
a storage unit that collects and accommodates the specimen (Yano; fig. 1, #13, [0018, 0019, 0020, 0022]); and 
an operation control unit that sets a conveyance route of the specimen, from the storage unit to a first analysis device of the plurality of analysis devices before the specimen is conveyed through the conveyance line (Yano discloses an operation control unit 01 that references analysis-measurable state information from Table 3 and analytical load threshold data from Table 2 to determining whether the sample is to be conveyed to the analysis device 100 or analysis device 200; fig. 1, #01, [0015, Table 2, Table 3].  Yano also discloses the operation control unit 01 places the samples in the sample storage 13 when the status of the analysis device is unusable, such as when the analysis device is under maintenance; [0018, 0022].  Once the item becomes measurable with the analyzing system 100 or 200, the apparatus management unit 02 detects from the analyzing system status management table that the measurement with the analyzing system 100 or 200 has become possible, and notifies the analyzing system that has become useable for the measurement, to the conveyance management unit 01.  The conveyance management unit 01 then automatically extracts the corresponding sample from the sample storage unit 13 and conveys the sample to the analyzing system 100 or 200, for analysis of the unmeasured item [0019].  Therefore, the operation control unit determines the destination before the specimen is conveyed from the storage unit to the first analysis device.), and
a transfer machine that is connected to each of the plurality of analysis devices and the conveyance line and conveys the specimen into and out from the first analysis device and the second analysis device and the conveyance line connected thereto (Yano discloses transfer machines #18, #22 connected between each analysis device and the conveyance lines; fig. 1, #18, #22),
wherein, when the specimen includes an additional examination item (Yano discloses a case where automatic retest requests occur; [0024].  The examiner notes that a retest request is an additional examination item), 
the operation control unit is configured to reset the conveyance route of the specimen to a reset conveyance route that is different from the conveyance route based on the additional examination item, which is received during conveyance of the specimen through the conveyance line requested for the specimen, the reset conveyance route including a second analysis device of the plurality of analysis devices that analyzes the specimen such that an analysis of the specimen based on the additional examination item occurs prior to the specimen being transported (Yano discloses in a case where an automatic retest request occurs and the operation control unit can conveys the specimen to any analysis device capable of obtaining test results within a shorter time [0016, 0024].  The retest request being an additional examination item request.  In a case where another analysis device is capable of obtaining retest results within a shorter time, then the sample must be transported to a second analysis device since the first analyzer would not be capable of obtaining retest results in the shortest time.  Accordingly, the sample having returned from the analysis device to the conveyance device, and the reset conveyance route being received during conveyance of the specimen through the conveyance line.  Yano also discloses samples are queued in buffers 18, 22, and 26; [0017], therefore the sample being transported after the additional examination item occurs in order for the analysis device to process the queued samples), and
when the specimen includes an abnormality in a result of the analysis, each of the analysis devices notifies the abnormality to the operational control device, the operational control device resets the conveyance route of the specimen based on the abnormality, and the transfer machine conveys the specimen including the abnormality in accordance with the reset conveyance route (Yano discloses when an automatic retest request occurs in an analysis device, the operation control unit can reset the conveyance route of the specimen to convey the specimen to any analysis device capable of obtaining test results within a shorter time [0016, 0024].  In such cases, the sample is returned from the first analysis device to the conveyance line, and the operation control conveys the sample to the second analysis device; [0016].  The Examiner notes that retest request can be issued as a result of an abnormality found in an analysis result of the specimen, and the analysis device must be in communication with the operation control unit in such cases since the operation control unit is configured to determine an analysis device capable of obtaining test results within a short time).
Yano does not disclose the operation control unit sets a conveyance route of the specimen to a destination determination point outside of the first analysis device and in the conveyance line and receiving a reset conveyance route while the specimen is located at the destination determination point. However, Mellar teaches the analogous art of a specimen conveyance system (Mellar; fig. 3, #200, [0065]) comprising a plurality of analysis devices connected to the conveyance line (Mellar; fig. 6, #205, #205A, #205B, [0117]) and an operational control unit that sets a conveyance route of the specimen (Mellar; fig. 6, #440, [0119]) to a destination determination point outside of the first analysis device and in the conveyance line (Mellar; fig. 6 – upon exiting segment G carrier 430 reaches decision point 412, #412, [0117, 0119]) and receiving a reset conveyance route while the specimen is located at the destination determination point (Mellar; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conveyance route to include a destination determination point outside of the first analysis device, and the operation control unit to set a conveyance route of the specimen to the destination determination point outside of the first analysis unit and to reset the conveyance route of the specimen while the specimen is located at the destination determination point, as taught by Mellar, because Mellar teaches the destination determination point allows individual sample carriers to quickly and independently make routing decisions which include stopping points at instruments, or deceleration adjustments prior to turning corners; [0042].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Yano and Mellar both teach a specimen conveyance system comprising a plurality of analysis devices and an operational control unit for resetting a conveyance route of a specimen.
Modified Yano does not disclose the operation control sets a conveyance route of the specimen back to the storage unit. However, Yasuzawa teaches the analogous art of a specimen conveyance system (Yasuzawa; fig. 1, #19, [0027]) comprising a conveyance line (Yasuzawa; fig. 1, #19 [0033]), a storage unit that collects and accommodates the specimen (Yasuzawa; fig. 1, #13, [0033]), a plurality of analysis devices (Yasuzawa; fig. 1, #30, [0027, 0028]), and an operation control unit (Yasuzawa; fig. 1, #17, [0032]), wherein the operation control unit is configured to transport the sample to the storage unit after an analysis of the specimen (Yasuzawa; [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the operation control unit of modified Yano with the configuration to transport the sample to the storage unit after an analysis of the specimen, as taught by Yasuzawa, because Yasuzawa teaches the storage unit stores samples after treatment and analysis have been performed and is a designated area corresponding to the exit of the sample inspection automation system (Yasuzawa; [0033]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yano and Yasuzawa both teach a specimen conveyance system (Yasuzawa; fig. 1, #19, [0027]) comprising an operation control unit (Yasuzawa; fig. 1, #17, [0032]) that performs an additional examination item for the specimen (Yasuzawa; [0035]).
Modified Yano does not teach resetting the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit. However, and as best understood, Luoma teaches the analogous art of a specimen conveyance system (Luoma; fig. 3, #10’, [0044]) comprising a loading unit where a specimen is loaded in a specimen container (Luoma; fig. 1, #30, #42, [0023]), a conveyance line where the specimen is conveyed in both directions (Luoma; figs 1 & 3, #80, [0031, 0038]), a plurality of analysis devices that are connected to the conveyance line and analyze the specimen based on examination items of the specimen (Luoma; figs. 3 & 4, #20, [0044]), and an operation control unit that resets the conveyance route of the specimen based on an abnormality when the specimen is positioned at the loading unit (Luoma teaches samples are loaded in the loading unit 30, the operation control part 60 determines sample tests to be performed, the sample is transferred to the conveyance line 80 for analysis; [0038].  Thereafter, the sample is returned to the loading unit 30 and if a retest decision is determined to be required by the operation control part 60, the specimen conveyance route is reset so that the sample may be retested; [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the operation control unit of modified Yano to further comprise a configuration to reset the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit, as taught by Luoma, because Luoma teaches resetting the conveyance route of the specimen when the specimen is positioned at the loading unit provides random access to sample carriers on the load rack allowing the system to access and process high priority samples rapidly, balances the workload of multiple processing modules with different throughput capabilities, and does not require any additional intervention by an operator when retesting is required; [0013]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yano and Luoma both teach a specimen conveyance system comprising a loading unit, a conveyance line, a plurality of analysis devices, and an operation control unit that resets the conveyance route of the specimen based on an abnormality.
	Note: “when the specimen includes an additional examination item, the operation control unit is configured to reset the conveyance route of the specimen to a reset conveyance route that is different from the conveyance route based on the additional examination item, which is received during conveyance of the specimen through the conveyance line while the specimen is located at the destination determination point, requested for the specimen, the reset conveyance route including a second analysis device of the plurality of analysis devices that analyzes the specimen such that an analysis of the specimen based on the additional examination item occurs prior to the specimen being transported back to the storage unit” and “when the specimen includes an abnormality in a result of the analysis, each of the analysis devices notifies the abnormality to the operational control device, the operational control device resets the conveyance route of the specimen based on the abnormality, and when the specimen is positioned at the loading unit the transfer machine conveys the specimen including the abnormality in accordance with the reset conveyance route” are conditional statement and do not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 2, modified Yano discloses the specimen conveyance system according to claim 1 above,Page 2 of 11Application No. 16/087,364Attorney Docket No. 108147.PB587US
wherein in a case in which the additional examination item is requested for the specimen after the specimen is conveyed into the transfer machine from the first analysis device connected to the transfer machine, the operation control unit resets the conveyance route of the specimen including the additional examination item such that the specimen is conveyed according to the reset conveyance route (Yano discloses when an automatic retest request occurs in an analysis device, the operation control unit can convey the specimen to any analysis device capable of obtaining test results within a shorter time [0016, 0024].  In such cases, the sample is returned from the first analysis device to the conveyance line, and the operation control conveys the sample to the second analysis device; [0016, 0024]).  


Regarding claim 4, modified Yano discloses the specimen conveyance system according to claim 2, whereinPage 3 of 11Application No. 16/087,364Attorney Docket No. 108147.PB587US
an information reading device that reads specimen information of the specimen from the specimen container is arranged in each of the loading unit, a dispensing unit, and the transfer machine, and the operation control unit sets the conveyance route of the specimen based on the specimen information (Yano discloses the loading unit 14 confirms clinical or laboratory test items of each sample to be measured; [0015], the operation unit calculates a list of samples queuing in the transfer machines 18, 22; [0017], and a dispensing unit 12 for creating child samples from a parent sample.  The dispensing unit configured to stop producing child samples when the analysis units are unable to process analysis the item; [0020].  Therefore the loading unit, dispensing unit, and transfer machines each require a reading device in order to perform the functions for which they are configured to perform).   

Regarding claim 5, modified Yano disclose the specimen conveyance system according to claim 4 above, wherein 
in a case in which the specimen information of the specimen having the abnormality result that is conveyed into the transfer machine from the first analysis device is not read by the information reading device arranged in the transfer machine, the operation control unit conveys the specimen having the abnormality result from the transfer machine to the loading unit through the conveyance line, and in a case in which the information reading device arranged in the loading unit reads the specimen information of the specimen having the abnormality result, the operation control unit resets the conveyance route of the specimen based on the abnormality result and the specimen information read by the information reading device arranged in the loading unit (The modification of the operation control unit of modified Yano to further comprise a configuration to reset the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit, as taught by Luoma, has previously been discussed above.  Accordingly, in a case in which the specimen information of the specimen having the abnormality is not read by the information reader arranged in the transfer machine of the first analysis device, the reading device on the loading unit would determine the abnormality of the specimen and reset the conveyance route of the specimen).

Regarding claim 6, Yano discloses a specimen conveyance method (Yano; fig. 1, [0011-0012]) comprising: 
reading specimen information of a specimen loaded from a loading unit with an information reading device (Yano discloses a specimen loading unit configured to confirm clinical or laboratory test items of each sample that are to be measured; fig. 1, #14, [0015]); Page 4 of 11Application No. 16/087,364 Attorney Docket No. 108147.PB587US 
setting, by an operation control device, a conveyance route of the specimen, from a storage unit to a first analysis device of a plurality of analysis devices, based on the read specimen information with an operation control unit (Yano disclose an operation control unit 01 that references analysis-measurable state information from in Table 3 and analytical load threshold data from Table 2 to determining whether the sample is to be conveyed to the analysis device 100 or analysis device 200; [0015, Table 2, Table 3].  Yano also discloses the operation control unit 01 places the samples in the sample storage 13 when the status of the analysis device is unusable, such as when the analysis device is under maintenance; [0018, 0022].  Once the item becomes measurable with the analyzing system 100 or 200, the apparatus management unit 02 detects from the analyzing system status management table that the measurement with the analyzing system 100 or 200 has become possible, and notifies the analyzing system that has become useable for the measurement, to the conveyance management unit 01.  The conveyance management unit 01 then automatically extracts the corresponding sample from the sample storage unit 13 and conveys the sample to the analyzing system 100 or 200, for analysis of the unmeasured item [0019].  Therefore, the operation control unit determines the destination before the specimen is conveyed from the storage unit to the first analysis device.); 
conveying, by a transfer machine, the specimen to the first analysis device of the plurality of analysis devices through a conveyance line according to the conveyance route to analyze the specimen, wherein each of the plurality of analysis devices and the conveyance line are connected to the transfer machine and the specimen is conveyed into and out from the first analysis device and the conveyance line by the transfer machine (Yano discloses conveyance line 16, 19, 20, 23, 24, and 27 and transfer machines 18, 22 connected between each analysis device and the conveyance lines to convey the specimen to the analysis device according to the conveyance route as discussed above; fig. 1, [0030, 0032]); 
determining whether the specimen includes an additional examination item (Yano discloses a case where automatic retest requests occur; [0024].  The examiner notes that a retest request is an additional examination item);
resetting, by the operation control device, the conveyance route of the specimen to a reset conveyance route that is different from the conveyance route based on the additional examination item, which is received during conveyance of the specimen through the conveyance line, requested for the specimen, the reset conveyance route including a second analysis device of the plurality of analysis devices that analyzes the specimen such that an analysis of the specimen based on the additional examination item occurs prior to the specimen being transported after the analysis of the specimen by the second analysis device (Yano discloses in a case where an automatic retest request occurs in an analysis device, the operation control unit can convey the specimen to any analysis device capable of obtaining test results within a shorter time [0016, 0024].  The retest request being an additional examination item request.  In a case where another analysis device is capable of obtaining retest results within a shorter time, then the sample must be transported to a second analysis device since the first analyzer would not be capable of obtaining retest results in the shortest time.  Accordingly, the sample having returned from the first analysis device, through the transfer machine, to the conveyance device, and the reset conveyance route being received during conveyance of the specimen through the conveyance line. Yano also discloses samples are queued in buffers 18, 22, and 26; [0017], therefore the sample being transported after the additional examination item occurs in order for the analysis device to process the queued samples);
determining whether the specimen includes an abnormality in a result of the analysis (Yano discloses a case where automatic retest requests occur; [0024]. The Examiner notes that retest request can be issued as a result of an abnormality found in an analysis result of the specimen); and
in a case in which the specimen includes the abnormality, notifying, by each of the analysis devices, the abnormality to the operational control device; resetting, by the operational control device, the conveyance route of the specimen based on the abnormality; and conveying, by the transfer machine, the specimen including the abnormality in accordance with the reset conveyance route (Yano discloses when an automatic retest request occurs in an analysis device, the operation control unit can reset the conveyance route of the specimen to convey the specimen to any analysis device capable of obtaining test results within a shorter time [0016, 0024].  In such cases, the sample is returned from the first analysis device, through the transfer machine, to the conveyance line, and the operation control conveys the sample to the second analysis device; [0016].  The Examiner notes that retest request can be issued as a result of an abnormality found in an analysis result of the specimen, and the analysis device must be in communication with the operation control unit in such cases since the operation control unit is configured to determine an analysis device capable of obtaining test results within a short time).
Yano does not disclose setting a conveyance route of the specimen to a destination determination point outside of the first analysis device and in the conveyance line and receiving a reset conveyance route while the specimen is located at the destination determination point. However, Mellar teaches the analogous art of a specimen conveyance system (Mellar; fig. 3, #200, [0065]) comprising a plurality of analysis devices connected to the conveyance line (Mellar; fig. 6, #205, #205A, #205B, [0117]) and setting a conveyance route of the specimen (Mellar; fig. 6, #440, [0119]) to a destination determination point outside of the first analysis device and in the conveyance line (Mellar; fig. 6 – upon exiting segment G carrier 430 reaches decision point 412, #412, [0117, 0119]) and receiving a reset conveyance route while the specimen is located at the destination determination point (Mellar; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conveyance route to include a destination determination point outside of the first analysis device, and the method of setting a conveyance route of the specimen to the destination determination point outside of the first analysis unit and to reset the conveyance route of the specimen while the specimen is located at the destination determination point, as taught by Mellar, because Mellar teaches the destination determination point allows individual sample carriers to quickly and independently make routing decisions which include stopping points at instruments, or deceleration adjustments prior to turning corners; [0042].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Yano and Mellar both teach a specimen conveyance system comprising a plurality of analysis devices and an operational control unit.
Yano does not disclose the specimen being transported back to a storage unit along the conveyance route. However, Yasuzawa teaches the analogous art of a specimen conveyance method (Yasuzawa; fig. 3, [0044]) comprising setting a conveyance route of a specimen based on the read specimen information with an operation control unit (Yasuzawa; [0031, 0035]), and performing an additional examination item on the specimen (Yasuzawa; [0035]) wherein the method further comprises transporting the specimen back to a storage unit (Yasuzawa; [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen conveyance method of modified Yano to include the method step of transporting the specimen back to a storage unit that accommodates the specimen, as taught by Yasuzawa, because Yasuzawa teaches the storage unit stores samples after treatment and analysis have been performed, and is a designated area corresponding to the exit of the sample inspection automation system (Yasuzawa; [0033]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yano and Yasuzawa both teach a specimen conveyance method (Yasuzawa; fig. 3, [0044]) comprising setting a conveyance route of a specimen based on the read specimen information with an operation control unit (Yasuzawa; [0031, 0035]), and performing an additional examination item on the specimen (Yasuzawa; [0035]).
Modified Yano does not teach resetting the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit. However, and as best understood, Luoma teaches the analogous art of a specimen conveyance system (Luoma; fig. 3, #10’, [0044]) comprising a loading unit where a specimen is loaded in a specimen container (Luoma; fig. 1, #30, #42, [0023]), a conveyance line where the specimen is conveyed in both directions (Luoma; figs 1 & 3, #80, [0031, 0038]), a plurality of analysis devices that are connected to the conveyance line and analyze the specimen based on examination items of the specimen (Luoma; figs. 3 & 4, #20, [0044]), and an operation control unit that resets the conveyance route of the specimen based on an abnormality when the specimen is positioned at the loading unit (Luoma teaches samples are loaded in the loading unit 30, the operation control part 60 determines sample tests to be performed, the sample is transferred to the conveyance line 80 for analysis; [0038].  Thereafter, the sample is returned to the loading unit 30 and if a retest decision is determined to be required by the operation control part 60, the specimen conveyance route is reset so that the sample may be retested; [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen conveyance method of Yano to include the method step of resetting the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit, as taught by Luoma, because Luoma teaches resetting the conveyance route of the specimen when the specimen is positioned at the loading unit provides random access to sample carriers on the load rack allowing the system to access and process high priority samples rapidly, balances the workload of multiple processing modules with different throughput capabilities, and does not require any additional intervention by an operator when retesting is required; [0013]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yano and Luoma both teach a specimen conveyance system comprising a loading unit, a conveyance line, a plurality of analysis devices, and an operation control unit that resets the conveyance route of the specimen based on an abnormality.

Regarding claim 7, modified Yano teaches the specimen conveyance method according to claim 6, wherein 
in a case in which the additional examination item is requested for the specimen after the specimen is conveyed into the transfer machine from the first analysis device connectedPage 5 of 11Application No. 16/087,364Attorney Docket No. 108147.PB587US to the transfer machine, the operation control unit resets the conveyance route of the specimen including the additional examination item such that the specimen is conveyed according to the reset conveyance route (Yano discloses when an automatic retest request occurs in an analysis device, the operation control unit can convey the specimen to any analysis device capable of obtaining test results within a shorter time [0016, 0024].  In such cases, the sample is returned from the first analysis device to the conveyance line, and the operation control conveys the sample to the second analysis device; [0016, 0024]).  

Regarding claim 9, modified Yano teaches the specimen conveyance method according to claim 8 above, wherein 
an information reading device that reads the specimen information of the specimen is arranged in each of the loading unit and the transfer machine, and the operation control unit sets the conveyance route of the specimen based on specimen information (Yano discloses the loading unit 14 confirms clinical or laboratory test items of each sample to be measured; [0015], the operation unit calculates a list of samples queuing in the transfer machines 18, 22; [0017], and a dispensing unit 12 for creating child samples from a parent sample.  The dispensing unit configured to stop producing child samples when the analysis units are unable to process analysis the item; [0020].  Therefore the loading unit, dispensing unit, and transfer machines each require a reading device in order to perform the functions for which they are configured to perform).  

Regarding claim 10, modified Yano teaches the specimen conveyance method according to claim 9, wherein
in a case in which the specimen information of the specimen having the abnormality result that has been conveyed into the transfer machine from the first analysis device is not read by the information reading device arranged in the transfer machine, the operation control unit conveys the specimen having the abnormality result from the transfer machine to the loading unit through the conveyance line, and in a case which the information reading device arranged in the loading unit reads the specimen information of the specimen having the abnormality result, the operation control unit resets the conveyance route of the specimen based on the abnormality result and the specimen information read by the information reading device arranged in the loading unit (The modification to include the method step of resetting the conveyance route of the specimen based on the abnormality when the specimen is positioned at the loading unit, as taught by Luoma, has previously been discussed above.  Accordingly, in a case in which the specimen information of the specimen having the abnormality is not read by the information reader arranged in the transfer machine of the first analysis device, the reading device on the loading unit would determine the abnormality of the specimen and reset the conveyance route of the specimen).

Response to Arguments
Applicants arguments filed on 08/08/2022 have been fully considered.

Applicants argue on pages 8-10 that the amended claim limitations describe an operation control unit resets the conveyance route at the destination point when an additional examination item is requested, and the conveyance route is reset at the loading unit when the abnormality exists, and that neither Yano, Mellar or Yasuzawa teach or suggested the amended limitations of claim 1.  

The examiner agrees with applicant(s) arguments that neither Yano, Mellar, or Yasuzawa teach or suggest the amended limitation that the conveyance route is reset at the loading unit when the abnormality exists.  However, applicants(s) arguments are towards the amended claim limitations and do not apply to the current grounds of rejection.  The previous prior art rejection based on Yano has been withdrawn and a new prior art rejection has been set forth which the examiner contends teaches the conveyance route being reset at the loading unit when an abnormality in the result of the analysis exists.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798